






EXHIBIT 10.4


JOINDER TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This JOINDER to AMENDED AND RESTATED Loan and Security Agreement (“Joinder”) is
entered into as of April 29, 2014 by and among AK TUBE LLC, a Delaware limited
liability company (“AK Tube”), AK STEEL CORPORATION, a Delaware corporation
(“Borrower”), and BANK OF AMERICA, N.A., as agent for the Lenders (“Agent”).
Recitals
A.    The Borrower, the Lenders and the Agent are party to that certain Amended
and Restated Loan and Security Agreement, dated as of March 17, 2014 (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), pursuant to which the Lenders have agreed to
make certain loans and extend certain other financial accommodations to the
Borrower as provided therein. Capitalized terms defined in the Loan Agreement,
where used and not otherwise defined in this Joinder, shall have the same
meanings in this Joinder as are defined in the Loan Agreement.
B.    AK Tube desires to execute this Joinder and to become a Borrowing Base
Guarantor under the Loan Agreement.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrower by the Lenders, it hereby is agreed as
follows:


ARTICLE 1


JOINDER


Section 1.1    Joinder to Loan Agreement.


(a)AK Tube hereby joins in the execution of, and becomes a party to, the Loan
Agreement as a Borrowing Base Guarantor thereunder. AK Tube hereby assumes and
agrees to perform, for the benefit of the Lenders and Agent, all of the
obligations of a Borrowing Base Guarantor under the Loan Agreement and the other
Loan Documents, as direct and primary obligations of AK Tube (including any such
obligations that may have accrued prior to the date hereof, as applicable) and
further agrees that it shall comply with and be fully bound by the terms of the
Loan Agreement as if it had been a signatory thereto as a Borrowing Base
Guarantor as of the date thereof; provided that the representations and
warranties made by AK Tube thereunder shall be deemed to be made as of the date
hereof. Without limiting the generality of the foregoing, to secure the prompt
payment and performance of all Obligations (specifically including, without
limitation, each of the Guaranteed Obligations of AK Tube arising under and as
defined in the Subsidiary Guaranty (as defined below)), AK Tube hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in and
Lien upon all of the Collateral of AK Tube, whether now owned or hereafter
acquired, and wherever located (it being agreed and acknowledged that as of the
date hereof, the Lenders are extending new credit based upon and in reliance on
AK Tube’s grant of the security interest set forth herein).




--------------------------------------------------------------------------------




(b)Lenders and Agent shall be entitled to rely on this Joinder as evidence that
AK Tube has joined the Loan Agreement and any Other Agreements, as applicable,
as a Borrowing Base Guarantor and is fully obligated thereunder.


ARTICLE 2
MISCELLANEOUS


Section 2.1    Conditions to Effectiveness. This Joinder shall become effective
upon satisfaction or waiver of the following conditions precedent, as determined
by the Agent in its reasonable discretion:


(c)this Joinder shall have been duly executed and delivered by the Agent,
Borrower and AK Tube;


(d)Agent shall have received a fully executed and delivered secretary’s
certificates of AK Tube and AK Properties certifying and attaching (i) such
Person’s Organic Documents; (ii) resolutions authorizing the transactions
contemplated by this Joinder; (iii) incumbency certificates, in each case, in
form and substance reasonably acceptable to Agent and (iv) certificates of good
standing issued by the secretary of state of the state of Delaware and each
other state where such Person’s conduct of business or ownership of Property
necessitates qualification (other than, in the case of AK Tube, the state of
Indiana);
    
(e)Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of each of AK Tube and
AK Properties certifying that, after giving effect to the transactions
hereunder, (i) no Default or Event of Default exists; and (ii) the
representations and warranties set forth in Section 9 of the Loan Agreement are
true and correct;


(f)Agent shall have received an opinion of Weil, Gotshal & Manges LLP and the
general counsel or assistant general counsel of the Borrower, in each case, in
form and substance reasonably acceptable to Agent;


(g)Agent shall have received supplements to Schedules 8.6.1 and 9.1.12 of the
Loan Agreement setting forth all business locations and Intellectual Property,
as applicable, of AK Tube as of the date hereof;


(h)Agent shall have received a supplement to the Deposit Account List setting
forth all Deposit Accounts held by AK Tube as of the date hereof;


(i)Agent shall have received a fully executed Deposit Account Control Agreement,
in form reasonably satisfactory to Agent, duly executed by AK Tube, Agent and
Bank of America, N.A., as depository bank; and


(j)Agent shall have received a fully-executed copy of that certain Subsidiary
Guaranty, dated as of the date hereof (the “Subsidiary Guaranty”), by and among
AK Tube, AK Properties, Borrower and Agent.






--------------------------------------------------------------------------------




Section 2.2    Representations, Warranties, and Covenants of Borrower and AK
Tube.
(a)    The Borrower hereby represents and warrants that, as of the date of this
Joinder and after giving effect hereto, the representations and warranties of
the Borrower contained in the Loan Agreement and the other Loan Documents to
which it is a party are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date.


(b)    AK Tube hereby represents and warrants that, as of the date of this
Joinder and after giving effect hereto, the representations and warranties of AK
Tube contained in the Loan Agreement and the other Loan Documents to which it is
a party are true and correct on and as of the date hereof to the same extent as
though made on and as of the date hereof.


Section 2.3    Reference to and Effect on the Loan Agreement. Except as
expressly provided herein, the Loan Agreement and all other Loan Documents shall
remain unmodified and in full force and effect and are hereby ratified and
confirmed. The execution, delivery, and effectiveness of this Joinder shall not
operate as a waiver or forbearance of (a) any right, power, or remedy of the
Lenders under the Loan Agreement or any of the other Loan Documents or (b) any
Default or Event of Default. This Joinder shall constitute a Loan Document.


Section 2.4    Fees, Costs, and Expenses. Subject to and in accordance with
Section 3.4 of the Loan Agreement, the Borrower agrees to pay on demand all
reasonable, documented and out-of-pocket costs and expenses of the Agent in
connection with the preparation, negotiation, execution and delivery, and
closing of this Joinder and all related documentation, including the reasonable
and documented fees and out-of-pocket expenses of counsel for the Agent with
respect thereto.


Section 2.5    Counterparts. This Joinder may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement. Delivery of a signature page of this
Joinder by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart.


Section 2.6    Reaffirmation. Each of Borrower and AK Tube hereby acknowledges
and reaffirms all of its obligations and undertakings under each of the Loan
Documents to which it is a party and acknowledges and agrees that subsequent to,
and after taking account of the provisions of this Joinder, each such Loan
Document is and shall remain in full force and effect in accordance with the
terms thereof.


Section 2.7    No Oral Agreements. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.


Section 2.8    GOVERNING LAW. THIS JOINDER SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).






--------------------------------------------------------------------------------




Section 2.9    Additional Agreements. On or before May 30, 2014 (or such later
date as may be approved by the Agent in its reasonable discretion in writing),
AK Tube shall deliver to Agent a certificate of foreign qualification of AK Tube
issued by the secretary of state, or other applicable official, of the state of
Indiana in form and substance reasonably satisfactory to the Agent.
Notwithstanding any provision in the Loan Agreement to the contrary, any failure
of AK Tube to comply with this Section 2.9 shall constitute an immediate Event
of Default under the Loan Agreement.


[Signature Pages Follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the day
and year first written above.


AK STEEL CORPORATION
 
 
 
By:
 
/s/ Roger K. Newport
Name:
 
Roger K. Newport
Title:
 
Vice President, Finance and Chief
 
 
Financial Officer
 
 
 





AK TUBE LLC
 
By:
 
/s/ Edward J. Urbaniak, Jr.
Name:
 
Edward J. Urbaniak, Jr.
Title:
 
President
 
 
 

                






    


























            


[Signature Page to Joinder to Amended and Restated Loan and Security Agreement]






--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Agent
 
 
 
By:
 
/s/ Brian Conole
Name:
 
Brian Conole
Title:
 
Senior Vice President
 
 
 





    
















                        






















































[Signature Page to Joinder to Amended and Restated Loan and Security Agreement]






--------------------------------------------------------------------------------






Schedule 8.6.1


to
Joinder to Amended and Restated Loan and Security Agreement


BUSINESS LOCATIONS
1.
AK Tube LLC (“AK Tube”) currently has the following business locations, and no
others:

AK Tube LLC


Chief Executive Office:


30400 East Broadway
Walbridge, OH 43465


Other Locations:


150 West 450 South
Columbus, IN 47201


2.
In the five years preceding the Closing Date, AK Tube has had no office or place
of business located in any county other than as set forth above,
except:    None.

3.
Each Material Subsidiary currently has the following business locations, and no
others:

AK Steel Properties, Inc.


Chief Executive Office:
9227 Centre Pointe Drive
West Chester, OH 45069


Other Locations:


1011 Centre Rd #310
Wilmington, DE 19805


4.
The following bailees, warehouseman, similar parties and consignees hold
inventory of AK Tube:



See ANNEX A.






--------------------------------------------------------------------------------






ANNEX A


Third Party Name
Third Party Address
City
State
Zip
Perfect Cut-Off Inc.
29201 Anderson Road
Wickliffe
OH
44092
Fulton County Processing
7800 State Route 109
Delta
OH
43515
Quality Tube
701 E Industrial Pkwy
Fayette
OH
43521
Precision Cut Off
7400 Airport Hwy
Holland
OH
43528
HP Products - SMI
512 W. Gorgas St.
Louisville
OH
44641
Heidtman Steel
2401 Front St
Toledo
OH
43605
Franklen Brazing & Metal Treating
2025 McKinley Blvd
Lebanon
OH
45036
Stam, Inc.
7350 Production Drive
Mentor
OH
44060
Vision Pickling
9341 State Route 23
Waterman
IL
60556
Pre Annealed Brazing Concepts
94 Concepts Drive
Coldwater
MI
49036
Production Tube Cutting
110 S Smithville Rd.
Dayton
OH
45403
Diamond Mfg.
600 Royal Road
Michigan City
MI
46390
Alphi Manufacturing Inc.
576 Beck St.
Jonesville
MI
49250
Set Enterprises
PO Box 117
North Vernon
IN
47265
JETT Cutting
6510 S. Austin Avenue
Bedford Park
IL
60638
Precision Tube Inc
1025 Fortune Dr.
Richmond
KY
40475
Earle M. Jorgensen Co.
2301 Airwest Blvd.
Plainfield
IN
46168
Set Enterprises-New Boston
36211 S. Huron Road
New Boston
MI
48164
Perforated Tube Works, LLC
7651 Stonehedge Ln.
Manlius
NY
13104
Imperial Group
4969 Stepp Place, IFC-VA Plant 32
Dublin
VA
24084
JDM Steel
330 East Joe Orr Road Building C
Chicago Heights
IL
60411









--------------------------------------------------------------------------------






Schedule 9.1.12


to
Joinder to Amended and Restated Loan and Security Agreement


ROYALTIES


None.


PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
None.












